The plaintiff brought this suit to recover the sum of $235 which he claims is the balance due by the defendant for certain work and material furnished by him as contractor in making certain repairs to the Old Opera House in Leesville. It is alleged by the plaintiff and admitted by the defendant that they entered into a written contract whereby the plaintiff was to make certain alterations and repairs on the second floor of the Old Opera House for a total consideration of $525; that there was a separate verbal agreement by which plaintiff agreed to build a certain number of tables for the sum of $110. It is admitted that the defendant paid plaintiff $400, but the defendant denies that he owes any further sum for the reason that plaintiff failed to perform the work as he agreed; that he did not complete the repairs nor make the tables as he agreed, the work being defective.
There was judgment below in favor of the plaintiff for the sum of $225 and the defendant has taken a suspensive appeal from this judgment.
The proof for the plaintiff consists principally in his own testimony and that of his son who helped on the job. Both of these witnesses testified that the contract for making the alterations and repairs in the building and in making the tables was fully carried out. The defendant attempted to point out many defects in the carpenter work and in the tables for his eating place. It is fairly clear from the testimony, however, that the defendant did not make any serious objection to the work until he was pressed for payment of the balance due.
The trial judge found in favor of the plaintiff, and we see nothing in the record to justify a reversal of his findings. Neither side has filed briefs in the case.
Finding no error in the judgment appealed from and none being pointed out to us, the judgment is therefore affirmed at the cost of defendant in both courts.